Exhibit 10.4

Capital One Financial Corporation

Executive Severance Plan

Amended and Restated, effective July 16, 2011

Section I. In General

Capital One Financial Corp., on behalf of itself and its wholly-owned
subsidiaries (collectively, “Capital One” or the “Company”), hereby amends and
restates the plan document for the Capital One Financial Corporation Executive
Severance Plan, effective as of July 16, 2011, as it may be amended from time to
time (the “Plan”), to provide eligible associates who have been involuntarily
terminated due to job elimination or poor performance as determined by the Plan
Administrator in its discretion, with a reasonable amount of financial security
so as to allow a smooth transition to other employment. The group of eligible
associates covered by the Plan constitutes a select group of management or
highly compensated employees.

The Plan as set forth herein applies to all associates whose termination of
employment occurs on or after July 16, 2011. For any associate who is terminated
on or before July 15, 2011, benefits under the Plan will be based on the terms
of the Plan in effect at the time of the associate’s termination, as applicable.
The severance benefit that applies to an eligible associate will depend upon the
associate’s job level as set forth below.

In order to receive any benefits under the Plan, an associate must also execute
and not revoke a legally binding general release of claims in a form acceptable
to the Plan Administrator (a “Release”) within the period designated in the
Release. The Release will not be deemed to affect legal claims or rights that
cannot under any circumstances be validly waived or released under law, such as
a claim for vested benefits under a qualified retirement plan.

Notwithstanding the above, any associate otherwise eligible under the Plan who
has not signed a non-solicitation of employee agreement with Capital One, as
determined by the Plan Administrator, restricting such associate from soliciting
other associates for a two year period following such associate’s separation
from service, shall be required to execute a non-solicitation of employee
covenant in a form acceptable to Capital One as part of the Release.

Notwithstanding the above, the Plan Administrator (or its designee) may in its
sole and unfettered discretion designate an associate as severance-eligible if
the associate is otherwise qualified under the Plan, but is involuntarily
terminated for reasons other than job elimination or poor performance. Such
exception shall not be made to an associate terminated for cause, as determined
by the Plan Administrator. Further, no such exception or designation shall be
binding as to any other associate not so designated, nor shall it purport to
amend the Plan or otherwise create a separate right to eligibility under the
Plan. In the event the Plan Administrator designates someone as eligible under
the Plan for reasons other than job elimination or poor performance, the Plan
Administrator may also determine what benefit(s) shall be provided to such
associate.



--------------------------------------------------------------------------------

Section II. Eligibility

Notwithstanding the above, to be eligible for benefits under the Plan, an
associate must meet all of the following eligibility requirements (and not be
ineligible for benefits as provided below):

 

•  

Be a full-time associate on the U.S. payroll designated by the Plan
Administrator as terminated due to job elimination or poor performance, or be a
part-time associate on the U.S. payroll designated by the Plan Administrator as
terminated due to job elimination.

 

  •  

Notwithstanding the foregoing, if an associate who is designated as part-time at
the time of his notification of separation was designated as full time (defined
as “Standard Hours” of 33 or more hours per week) for more than 50% of the
12-month period immediately prior to the separation date, the associate will be
eligible to receive benefits whether he is terminated due to job elimination or
poor performance. In such case, all benefits will be paid based on the base pay
the associate received on the last day of the period in which he was classified
as a full-time associate, but in no event later than the base pay in effect on
July 15, 2011. For associates hired on or after July 16, 2011, base pay means
the associate’s regular rate of base pay in effect upon date of hire, as
determined by the Plan Administrator.

 

  •  

For purposes of this Plan, a part-time associate is defined as an associate
whose “Standard Hours” in the Company’s system of record are 20 or greater, but
less than 33 hours per week at the time the associate is notified of his
separation. Standard Hours are the number of hours associates are scheduled to
work each week, as maintained in Capital One’s system of record. Standard Hours
are used to determine benefits eligibility and are maintained by managers in
Capital One’s system of record. Standard Hours may not be reflective of actual
hours worked in any given week.

 

  •  

To be eligible for benefits provided due to poor performance, an associate must
have been employed by the Company for a period of 6 consecutive months
immediately prior to his separation date.

 

•  

The associate must be classified by the Company in one of the following internal
job levels at the time of his termination of employment: Vice President (“VP”);
Managing Vice President (“MVP”); Senior Vice President (“SVP”); Executive Vice
President (“EVP”); or Executive Committee Member (“EC”). If an associate is
classified in any other position, he is not eligible under the Plan.

 

•  

Generally, the Plan Administrator must designate the associate as terminated by
Capital One due to job elimination or poor performance. For these purposes, the
Plan Administrator retains the discretion to determine whether severance
benefits are payable in cases where jobs are being eliminated due to
outsourcing, the sale of all or a portion of Capital One’s business or assets or
another corporate transaction having similar effect.

 

2



--------------------------------------------------------------------------------

•  

The associate must continue to work for Capital One and perform in a
satisfactory manner until the associate’s services are no longer required.

 

•  

The associate must return all Capital One property immediately upon termination
of employment. Property includes, but is not limited to, confidential
information, telephones, fax machines, personal computers, blackberries or
similar technology, corporate credit and phone cards, all memoranda, notes,
documents, business plans, customer lists, computer programs and any other
records. This also includes any copies made or compiled by the associate or made
available to the associate during his employment with Capital One.

An associate is not eligible for any Plan benefits if:

 

•  

The associate is classified by Capital One as a part-time associate with
Standard Hours in the Company’s system of record of less then 20 hours per week
at the time of his termination, or is classified as a temporary worker
(including, but not limited to, individuals engaged as contingent labor,
contractors or other non-associate labor) as determined by the Plan
Administrator.

 

•  

The associate’s employment is terminated for Cause, as determined by the Plan
Administrator in its discretion or for any other reason not deemed by the Plan
Administrator to be eligible under the Plan. For purposes of this Plan, cause
shall be defined as the willful and continued failure by the associate to
perform substantially his duties with Capital One or misconduct, as determined
by the Plan Administrator (including by way of example, violation of any Capital
One rules, policy, or any law or regulation).

 

•  

The associate voluntarily terminates employment with Capital One for any reason,
including any claim of a “good reason termination” or “constructive termination”
or any similar separation not designated by the Plan Administrator, in its
discretion, as involuntary.

 

•  

The associate is not legally eligible for employment with Capital One, as
provided under any applicable law or regulation.

 

•  

The associate declines reassignment to a comparable employment position as an
employee of Capital One, or as otherwise determined by the Plan Administrator.
The Plan Administrator will determine, in its discretion, whether an employment
position within Capital One is comparable. The Plan Administrator may document,
in writing, such comparability determinations, and may further adopt written
guidelines for determining comparability. The Plan Administrator will apply such
guidelines in a uniform and non-discriminatory manner with respect to
similarly-situated individuals.

 

•  

The associate is eligible for severance-type benefits under another severance
plan or agreement sponsored by the Company.

An associate who meets the Plan’s eligibility requirements and meets all other
conditions for the receipt of benefits under the Plan may be referred to
hereinafter as a “participant”.

 

3



--------------------------------------------------------------------------------

Section III. Severance Benefits

 

  A. Severance Payment

A participant’s cash severance benefits (“Severance Payment”) will be determined
as set forth in the applicable Appendix to the Plan.

Any Severance Payment payable to a participant shall be offset dollar-for-dollar
by any amounts payable to the participant under any Intellectual Property
Protection Agreement, Non-Competition Agreement, or similar agreement
(collectively, “NCA”).

The Severance Payment shall be paid to the participant in a lump sum within 60
days of Capital One’s receipt of participant’s fully executed Release (but to
the extent the payment is intended to be subject to the short-term deferral rule
under Section 409A of the Internal Revenue Code of 1986, in no event later than
March 15th of the year after the associate’s termination of employment occurs);
provided, however, that if the NCA non-competition provisions are enforced by
Capital One, one-half of the Severance Payments (but in no event more than the
amount specified in Treasury Regulation section 1.409A-1(b)(9)(iii)(A) as of the
participant’s termination of employment) shall be paid to the participant in a
lump sum following the end of the non-competition period under the NCA (but in
no event later than 30 days following the end of the non-competition period),
and the balance shall be paid to the participant in a lump sum within 60 days
following the participant’s termination of employment.

 

  B. Corporate Incentive Plan Annual Cash Bonus

If the associate is involuntarily terminated due to job elimination, and such
termination occurs within the last three months of the performance period used
to determine the associate’s Corporate Incentive Plan Annual Cash Bonus (“Annual
Cash Bonus”), he will be eligible for a prorated Annual Cash Bonus based on the
mid-point of the target bonus range. The Annual Cash Bonus will be prorated
based on his period of employment in that performance period. If the associate
is involuntarily terminated due to job elimination after the last day of the
performance period but before the Annual Cash Bonus is paid, the associate will
be paid his full Annual Cash Bonus. The amount of the Annual Cash Bonus will be
based on the mid-point of the associate’s target bonus range, or if bonuses have
been approved by the Board of Directors at the time of separation, the actual
approved Annual Cash Bonus amount.

If the associate’s termination is for reasons other than job elimination, the
associate will not receive an Annual Cash Bonus.

The amount (if any) payable pursuant to this paragraph shall be subject to the
same Annual Cash Bonus corporate and Board of Director approval and adjustment
process applicable to employees generally and will be paid at the time Annual
Cash Bonuses are normally paid to associates, no later than March 15th of the
calendar year following the year the Annual Cash Bonus is earned.

 

4



--------------------------------------------------------------------------------

  C. Outplacement services

Outplacement services may be provided to eligible associates. The Plan
Administrator will determine what services will be offered and for how long they
will be available.

 

  D. Subsidized COBRA Coverage Payment

Eligible associates can elect to continue their health insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) and receive
subsidized coverage from Capital One pursuant to the terms set forth in
Appendices A through E, as applicable.

In such case, Capital One will directly pay the COBRA administrator on the
participant’s behalf an amount equal to the employer-paid health care coverage
premium in effect at that time, plus a 2% administrative fee. The participant
will remain responsible for the remainder of the COBRA premium. The
participant’s COBRA coverage subsidy from Capital One will continue for the
period set forth in the applicable Appendix. Participants on an NCA will receive
the greater of the COBRA benefit provided under the NCA or the Plan, but not
both.

 

  E. Executive Life Insurance

Executives covered under the Executive Life Insurance Program will continue to
be provided term coverage (but not accidental death and dismemberment insurance)
for 12 months following termination of employment at the same coverage level in
effect immediately before termination.

Section IV. Plan Administration

Capital One has designated the Capital One Compensation Committee (the
“Compensation Committee”) as the Plan Administrator, which is the named
fiduciary of the Plan and has the discretionary power to administer the Plan.
The Plan Administrator’s discretionary powers include, but are not limited to,
the power to:

 

•  

Make and enforce such rules and regulations as the Plan Administrator deems
necessary or proper for the efficient administration of the Plan;

 

•  

Make and approve any exceptions under the Plan, including but not limited to
increasing or decreasing amounts payable under the Plan and granting benefits to
associates who terminate for reasons other than job elimination or poor
performance;

 

•  

Interpret the Plan, to decide all questions concerning the Plan, including
without limitation the right to remedy possible ambiguities, inconsistencies, or
omissions, by general rule or particular decision, and to determine the
eligibility of any person to participate in the Plan and the entitlement of any
person to any benefits under the Plan; and

 

5



--------------------------------------------------------------------------------

•  

Appoint other persons to render it advice and assist it in administering the
Plan and to designate other persons to carry out any of its responsibilities
under the Plan.

Benefits shall be payable to a participant only if the Plan Administrator so
determines in its discretion. Any interpretation, decision, or determination
made by the Plan Administrator in good faith shall be final and binding on all
persons claiming benefits under the Plan. The Plan Administrator may delegate
all or any portion its duties hereunder to one or more individuals or committees
and, to the extent of such delegation, any reference herein to the Plan
Administrator shall include a reference to such individual or committee.

The Plan Administrator has designated the Chief Human Resource Officer the
discretion to make and approve exceptions under the Plan for benefits provided
to associates at the level of Executive Vice President and below.

Notwithstanding the above, the Capital One Board of Directors must approve all
benefits payable under the Plan to members of the Executive Committee, including
any exceptions provided under the Plan.

Section V. Claims Procedures

An individual who does not receive benefits to which he believes he is entitled
under the Plan may file a written claim for such benefits with the Plan
Administrator. The written claim should include the benefits being claimed and
the reason(s) the claimant believes he is entitled to such benefits. The
claimant may designate, in writing on such form as may be provided by the Plan
Administrator or is otherwise acceptable to the Plan Administrator, an
authorized representative to act on his behalf in pursuing the claim or a
subsequent appeal. The claimant must exhaust his rights under these claims
procedures before he may file suit to recover any benefits claimed.

Within 90 days of filing a claim, the claimant will receive written notice of
the grant or denial of the claim. If special circumstances require an extension
of time to consider the claim, the claimant will be notified in writing of the
need for an extension prior to the expiration of the initial 90-day period. The
notice of extension will explain the reasons for the extension and will indicate
a date by which the Plan Administrator expects to make a decision. The extension
may not exceed 90 days, for a total of 180 days from the date the claim was
initially filed.

If the claim is being denied, the notice will explain the reason for the denial,
cite the Plan provisions on which it is based, describe the procedure for
appealing the decision, and explain the claimant’s right to file suit under
section 502 of ERISA following denial of the claim on appeal. The notice also
will describe any additional material or information necessary to demonstrate
eligibility for the benefits requested.

Within 60 days of receiving a denial notice, the claimant may submit a written
appeal to the Plan Administrator requesting a review of the denial. During this
60-day period, the claimant may also review and receive copies of relevant
documents and may submit written issues, comments and additional information to
the Plan Administrator. The Plan Administrator will consider all new information
submitted by the claimant without regard to whether the information was
submitted or considered during the initial claim.

 

6



--------------------------------------------------------------------------------

Within 60 days after the request for review is received, a decision on appeal
will be made. If special circumstances require an extension of time to consider
the appeal, the claimant will be notified in writing of the need for an
extension prior to the expiration of the initial 60-day period. The notice of
extension will explain the reasons for the extension and will indicate a date by
which the Plan Administrator expects to make a decision. The extension may not
exceed 60 days, for a total of 120 days from the date the appeal was initially
filed. If the claim is being denied upon appeal, the claimant will receive a
written decision, including the basis for the decision, references to the Plan
provisions on which the decision is based, a statement that the claimant has a
right to receive copies of all documents relevant to the claim, and an
explanation of the claimant’s right to sue under section 502(a) of ERISA
following the denial on appeal. To the extent permitted by law, the decision of
the Plan Administrator on appeal is final and binding on all parties.

Notwithstanding the above, any claims or appeals brought by an Executive
Committee member shall be reviewed and determined by the Board of Directors and
not the Plan Administrator.

In no event may any legal or equitable action for benefits under the Plan be
brought in a court of law or equity with respect to any claim for benefits more
than one (1) year after the final denial of the appeal by the Plan Administrator
(or, as applicable, the Board of Directors).

Section VI. Amendment and Termination

The Plan may be amended in whole or in part, prospectively or retroactively, at
any time and from time to time, by action of the Compensation Committee. The
Compensation Committee will effect any such amendment by adopting a resolution
setting forth, or incorporating the specific terms of, the amendment or by
approving the amendment itself. Notwithstanding the foregoing, no amendment to
the Plan will apply to change the amount of any Severance Payment that begins
before the amendment is adopted (or made effective, if later). The appropriate
officers of Capital One may take all actions necessary or appropriate to
implement any amendment to the Plan.

Capital One’s Human Resources Division (the “Human Resources Division”) has been
authorized by the Compensation Committee to make technical and conforming
amendments to the Plan and any other amendments that do not result in an annual
cost to Capital One reasonably estimated by the Human Resources Division to be
in excess of $500,000. The Human Resources Division will effect any such
amendment by adopting the specific amendment.

Capital One has no obligation to maintain the Plan for any particular length of
time, and reserves the right to discontinue or, by action of its Board of
Directors, to terminate the Plan, partially or in its entirety, as of any date
specified by the Board of Directors (or its delegate) by duly adopted written
instrument.

Section VII. Miscellaneous

A. Compliance with Obligations

To the fullest extent permitted by applicable law, if the participant violates
any provision of this Plan, any confidentiality, intellectual property,
non-competition, non-solicitation, or

 

7



--------------------------------------------------------------------------------

other covenant or agreement with Capital One (including, without limitation, the
Non-Competition Agreement in any respect (or challenges the enforceability of
any such covenant or agreement in any in any administrative proceeding,
arbitration, or litigation)), fails to repay any amounts owed to Capital One
(including, without limitation, overpayment of salary, bonus, vacation pay,
severance benefits or personal expenditures on a Capital One credit card), or
violates the terms of the Release, or it is subsequently determined that the
participant’s employment could have been terminated for Cause (as determined in
the Plan Administrator’s reasonable discretion), all benefits hereunder shall
cease and, except as otherwise required by the Age Discrimination in Employment
Act of 1967, as amended, the Plan shall be entitled to cease paying benefits,
reduce benefits, and/or recover any benefits previously paid by remedies
including, without limitation, the equitable remedy of constructive trust.

B. Impact of Other Benefits on Severance Benefits

If a participant will receive benefits pursuant to a disability certification
under the Capital One’s disability benefit program as defined in its Summary
Plan Description or pursuant to a Workers’ Compensation certification, such
benefits shall have no impact on Severance Payment provided hereunder, and
Severance Payment provided under this Plan shall have no impact on such
disability or Worker’s Compensation benefits.

C. Interaction with WARN Act

This Plan is not intended to duplicate payments already required by the Worker
Adjustment and Retraining Notification Act or any similar state or local law
requiring prior notice of plant closing or mass layoff (collectively, “WARN”).
Therefore, notwithstanding any of the above, benefits payable under the Plan
will be reduced by any payments required to be provided to eligible associates
pursuant to WARN, without regard to whether the associate asserts such rights.
Continued payment of compensation for services performed during a notice period,
however, will not count against any benefits payable under the Plan.

D. Taxation

Cash payments under this Plan are treated as wages for federal income tax
purposes. Capital One makes appropriate arrangements to take deductions from
Plan payments for withholding taxes. The associate is responsible for all taxes
on Plan benefits to the extent that no taxes are withheld, irrespective of
whether withholding is required.

Payments under this Plan are intended to be excluded from coverage under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
However, notwithstanding any provision of this Plan to the contrary, if, at the
time of the participant’s termination of employment, he is a “specified
employee” as defined in Section 409A of the Code, and one or more of the
payments or benefits received or to be received by the participant pursuant to
this Plan would constitute deferred compensation subject to Section 409A, such
payment or benefit under this Plan shall be delayed until the earlier of (a) the
date that is six (6) months following the participant’s termination of
employment, or (b) the participant’s death. The provisions of this paragraph
shall only apply to the extent required to avoid the participant’s incurrence of
any penalty tax or interest under Section 409A of the Code or any regulations or
Treasury guidance promulgated thereunder. In addition, if any provision of this
Plan

 

8



--------------------------------------------------------------------------------

would cause the participant to incur any penalty tax or interest under
Section 409A of the Code or any regulations or Treasury guidance promulgated
thereunder, Capital One may reform such provision to maintain to the maximum
extent practicable the original intent of the applicable provision without
violating the provisions of Section 409A of the Code.

E. Re-employment with Capital One

In the event a participant is rehired as a Capital One associate between his
separation date and the period of time used to calculate his Severance Payment
(as defined in Appendices A through E, as applicable), the participant will be
required to repay a pro-rated portion of the Severance Payment received as a
condition of reemployment with Capital One. The amount of the repayment will be
based on the number of days between the participant’s separation date and the
date of reemployment (“Period of Separation”), and will be an amount equal to
the difference between (i) the Severance Payment received; and (ii) that portion
of the Severance Payment that is calculated based on the Period of Separation.

By way of example, if an associate received a Severance Payment equal to 12
months of his regular base pay, and is re-hired eight months after his
separation date, as a condition of reemployment, the associate will be required
to repay Capital One an amount equal to four months of his regular base pay, as
defined in Appendices A through E.

Notwithstanding the above, if an associate receives payment under an NCA, only
that portion of Severance Payment not offset by the NCA payment will be subject
to the terms of this provision.

The Plan Administrator may, in its discretion, establish procedures regarding
timing and method(s) of repayment, and may, in its discretion, make exceptions
to any such procedures, as necessary or applicable.

F. Funding of the Plan

Associates do not pay for coverage under the Plan, and the benefits provided
under the Plan are paid solely from Capital One’s general assets. Capital One is
not required to maintain any fund or to segregate any amount for the benefit of
any associate under the Plan, and no associate has any claim against, right to,
or security or other interest in, any fund, account or asset of Capital One from
which any Plan payment may be made.

G. Payments to Estates

If a participant dies before receiving all Severance Payment due under the Plan,
any remaining payments are made to the participant’s estate.

H. Plan Document Governs

The extent of eligibility for Plan benefits is governed solely and in all
respects by the terms of the Plan. The Plan Administrator has ultimate authority
to interpret the Plan.

 

9



--------------------------------------------------------------------------------

I. Severability

If any Plan provision is held illegal or invalid for any reason, such illegality
or invalidity does not affect remaining parts of the Plan, and the Plan is
applied as if the illegal or invalid provision was never part of the Plan.

J. Gender

Whenever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in another gender in all
cases where they would so apply, and whenever any words are used herein in the
singular or plural form, they shall be construed as though they were also used
in the other form in all cases where they would so apply.

K. Overpayment or Wrongful Receipt

In the event of the overpayment to or wrongful receipt of any amounts by a
participant pursuant to this Plan, the Plan shall be entitled to recovery of
such funds by remedies including, without limitation, the equitable remedy of
constructive trust.

L. Not an Employment Contract

Nothing in this Plan or any action taken with respect to it shall be construed
as an employment contract or confer upon any person the right to continue
employment with Capital One.

M. Plan Year

The records of the Plan shall be maintained on the basis of a 12-month period
beginning on each January 1 and ending each December 31.

N. Governing Law

The Plan is construed, administered and regulated in accordance with the
provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as
amended, and to the extent not preempted thereby, in accordance with Virginia
laws.

Adoption of the Plan

To record the adoption of the Amended and Restated Plan document, effective as
of July 16, 2011, Capital One has caused this document to be signed by its duly
authorized officer on the date set forth below.

 

CAPITAL ONE FINANCIAL CORPORATION By:  

/s/ Frederick C. Knowles

Title:  

SVP, Enterprise Human Resources

Date:  

July 14, 2011

 

10



--------------------------------------------------------------------------------

Appendix

Executive Committee (EC)*

The severance benefits for an EC member holding a President or “C” role title
shall be the following amount or such lesser amount as determined by the
Administrator:

 

  •  

Severance Payment in an amount up to 30% of the associate’s Target Total
Compensation (“TTC”) as defined in the most recent Total Compensation Statement
Capital One provided the associate prior to the associate’s termination; plus

 

  •  

Subsidized COBRA coverage for a period of 18 months; plus

 

  •  

If NCA Non-Competition Provisions are enforced, an amount up to 90% of the
Severance Payment (“Release of Claims Payment”).

For purposes hereof, TTC with respect to a Performance Year shall mean the cash
value of all target amounts designated as being part of the Executive’s annual
compensation by the Company in the most recent Total Compensation Statement (or
any similar document setting forth the Executive’s total annual compensation)
for that Performance Year. TTC shall not include retention awards, spot bonus
awards, sign-on bonuses, special equity awards, the value of Company provided
benefits, pay associated with perquisites or relocation, and other bonuses and
incentives not communicated as part of the Executive’s total target annual
compensation as set forth in his Total Compensation Statement. Performance Year
shall mean the 12-month period of time over which an Executive’s Target Total
Compensation is calculated, as designated by the Company. At the discretion of
the Plan Administrator, Severance Payments may also be deemed to include all or
a portion of commissions and sales incentive pay.

Any Severance Payments shall be offset dollar-for-dollar by amounts payable to
the participant under any applicable NCA. No Release of Claims Payment shall be
offset by payments under an NCA.

 

* Refers to internal job levels as determined by the Plan Administrator.

 

11